DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan E. Whitlock on 12 July 2022.

The application has been amended as follows: 

The title has been changed from “Air seeder press wheel and closing wheel force control” to –Air seeder frame force control—;
Claim 2, line 3, “a second pivot” has been changed to –the second pivot—;
Claim 6, line 2, “a firming implement load sensor” has been changed to –an implement load sensor—;
Claim 6, lines 2-3, “of the firming implement to” has been changed to –of the implement to—;
Claim 6, line 3, “the firming implement support arm” has been changed to –the implement support arm—;
Claim 7, line 2, “a firming implement load sensor” has been changed to –an implement load sensor—;
Claim 7, lines 2-3, “the firming implement support arm” has been changed to –the implement support arm—.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 12, 2022